                    IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

ELLIS-HALL CONSULTANTS, LLC; a
Utah limited liability company; and
ANTHONY HALL, an individual,

                   Plaintiffs,

v.                                        ORDER AFFIRMING MAGISTRATE
                                         JUDGE PEAD’S RULING AND ORDER
GEORGE B. HOFFMAN IV, an individual;         ISSUED ON JULY 30, 2019
PARSONS KINGHORN HARRIS NKA
COHNE KINGHORN, P.C., a Utah                Consolidated Case No. 2:12-CV-771
professional corporation; MATTHEW M.
BOLEY, an individual; KIMBERLY L.        (Consolidated from Case No. 2:15-CV-913)
HANSEN, an individual; GARY E.
JUBBER, an individual; and DAVID R.                 Judge Dee Benson
HAGUE, an individual, FABIAN &
CLENDENIN NKA FABIAN VANCOTT,
P.C., a Utah professional corporation,

                   Defendants.


In re:

RENEWABLE ENERGY
DEVELOPMENT CORPORATION,
                  Debtor,



ELIZABETH R. LOVERIDGE, Chapter 7
Trustee,

                  Plaintiff,
v.

TONY HALL; ELLIS-HALL
CONSULTANTS, LLC; SUMMIT WIND
POWER, LLC, SSP, A Trust (Scott
Rasmussen – Trustee), and DOES I-X,

                   Defendants.
SUMMIT WIND POWER, LLC

                 Counterclaimants,
v.


GEORGE HOFMANN, Chapter 7 Trustee,

                  Counterclaim Defendant.


SUMMIT WIND POWER, LLC, and
KIMBERLY CERUTI, an individual,

              Third-Party Plaintiffs,

v.

PARSONS KINGHORN HARRIS, a
professional corporation; GEORGE B.
HOFMANN; MATTHEW BOLEY;
KIMBERLY L. HANSEN; VICTOR P.
COPELAND; LISA R. PETERSEN; and
MELYSSA DAVIDSON, individuals

             Third-Party Defendants.



         This matter is before the Court on Plaintiffs’ Objections to Magistrate Judge Pead’s July

30, 2019 Ruling & Order (Dkt. No. 463), pursuant to Rule 72(a) of the Federal Rules of Civil

Procedure and 28 U.S.C. § 636(b)(1). (Dkt. No. 475.)1

         Having reviewed Magistrate Judge Pead’s July 30, 2019 Ruling and Order, Plaintiffs’

specific objections thereto, the relevant filings of the parties and the arguments contained therein,


1
  Magistrate Judge Pead’s July 30, 2019 Ruling & Order set forth Judge Pead’s decision on seven (7) separate
motions. (Dkt. No. 463.) Although Plaintiffs’ “Objections to the Order & Ruling” (Dkt. No. 475), appear on its
face to object to the entirety of the Order & Ruling, it specifically objects to Judge Pead’s ruling on only five of the
seven motions: Plaintiffs’ Motion to Compel (Dkt. No. 408); Defendants’ Motion for Protective Order (Dkt. No.
419); Defendants’ Motion to Compel (Dkt. No. 409); Plaintiffs’ Motion to Stay or Extend Expert Deadlines (Dkt.
No. 449); and Plaintiffs’ Motion for a Protective Order (Dkt. No. 456). (See Dkt. No. 475, Plaintiffs’ Objections.)

                                                            2
as well as having listened to the parties’ oral arguments at the July 29, 2019 hearing, the

Plaintiffs’ objections are OVERRULED. The Court finds no basis for concluding that the

Magistrate Judge’s Ruling & Order is clearly erroneous or contrary to law. 28 U.S.C. §

636(b)(1).

       Therefore, it is hereby ORDERED:

             1. Plaintiffs’ Objections are OVERRULED; and

             2. Magistrate Judge Pead’s July 30, 2019 Ruling and Order is AFFIRMED in its

                entirety.

       DATED this 6th day of September, 2019.

                                              BY THE COURT:



                                              Dee Benson
                                              United States District Judge




                                                 3
